Filed 6/29/22 P. v. Perdigone CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C095432

           v.                                                                      (Super. Ct. No. 94F07889)

 ROXANNE CORRINE PERDIGONE,

                    Defendant and Appellant.




         Appointed counsel for defendant Roxanne Corrine Perdigone asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the trial court’s order
denying her petition for resentencing.
                                                  BACKGROUND
         In July 1994, defendant, with others, forced a victim into a car at gunpoint; the
victim was driven around for several hours before being released. In September 1994,




                                                             1
defendant invited two individuals to her home to buy drugs from them, and she later shot
and killed one of them. (People v. Perdigone (Feb. 3, 1997, C022990) [nonpub. opn.].)
       A jury convicted defendant of first degree murder (Pen. Code, §§ 187/189),1
assault with a firearm (§ 245, subd. (a)(2)), and kidnapping (§ 207), and found she used a
firearm in the commission of each of these offenses (§ 12022.5, subd. (a)). Defendant
also pleaded guilty to one count of assault with a firearm (§ 245, subd. (a)(2)), and
admitted several firearm enhancement allegations (§ 12022.5; former § 12021). In 1996,
the trial court sentenced defendant to 25 years to life plus 20 years. Defendant appealed
and this court affirmed the judgment, finding in part “there was strong evidence to
support the charges of first degree murder and kidnapping.” (People v. Perdigone, supra,
C022990.)
       On March 19, 2021, defendant filed a form petition for resentencing under
section 1170.95. Defendant checked the boxes indicating she was convicted pursuant to
the felony-murder rule or the natural probable consequences doctrine and could not now
be convicted of murder due to the changes to sections 188 and 189, effective January 1,
2019. On December 17, 2021, the trial court held a prima facie hearing on defendant’s
petition and found she was not entitled to relief because she was the actual killer and the
jury instructions did not include a felony murder or natural and probable consequences
instruction.
                                      DISCUSSION
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of




1 Undesignated statutory references are to the Penal Code.


                                             2
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Whether the protections afforded by Wende and the United States Supreme
Court’s decision in Anders v. California (1967) 386 U.S. 738 [18 L.Ed.2d 493] apply
to an appeal from an order denying a petition brought pursuant to section 1170.95
remains an open question. The California Supreme Court has not spoken. Nevertheless,
in the absence of Supreme Court authority to the contrary, we will adhere to Wende in the
present case. (Cf. People v. Cole (2020) 52 Cal.App.5th 1023, 1028, 1034, 1039-1040,
review granted Oct. 14, 2020, S264278; People v. Flores (2020) 54 Cal.App.5th 266,
273-274; People v. Figueras (2021) 61 Cal.App.5th 108, 111-113, review granted
May 12, 2021, S267870.)
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The trial court’s denial of defendant’s petition for resentencing is affirmed.



                                                     /S/
                                                  MAURO, J.



We concur:



    /S/
ROBIE, Acting P. J.



    /S/
EARL, J.


                                              3